Citation Nr: 1027460	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as due to service-connected diabetes mellitus and posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for diabetes mellitus.  

3.  Entitlement to an initial compensable disability evaluation 
for service-connected peripheral neuropathy of the left lower 
extremity, prior to August 24, 2004.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the left 
lower extremity, as of August 24, 2004.  

5.  Entitlement to an initial compensable disability evaluation 
for service-connected peripheral neuropathy of the right lower 
extremity, prior to August 24, 2004.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the right 
lower extremity, as of August 24, 2004.  

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2002, November 2004 and November 2005 
rating decisions of the Department of Veterans Affairs Regional 
Office (RO) in Nashville, Tennessee.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Nashville, Tennessee 
in July 2006.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest during, or as a 
result of his military service, nor is it secondary to a service-
connected disability.  

2.  The Veteran's diabetes mellitus requires regulation of diet 
and medication; it does not require regulation of activities and 
there is no history of hypoglycemia or ketoacidosis.  

3.  Prior to April 23, 2004, the Veteran's peripheral neuropathy 
of the left lower extremity was not manifested by objective 
symptomatology.  

4.  As of April 23, 2004, the Veteran's peripheral neuropathy of 
the left lower extremity has been manifested by numbness, 
feelings of cold, pain, and some decreased sensation and reflex; 
it has not been manifested by lack of sensation, impaired 
strength, muscular atrophy, impaired coordination, impaired gait, 
or motor loss.  

5.  Prior to April 23, 2004, the Veteran's peripheral neuropathy 
of the right lower extremity was not manifested by objective 
symptomatology.  

6.  As of April 23, 2004, the Veteran's peripheral neuropathy of 
the right lower extremity has been manifested by numbness, 
feelings of cold, pain, and some decreased sensation and reflex; 
it has not been manifested by lack of sensation, impaired 
strength, muscular atrophy, impaired coordination, impaired gait, 
or motor loss.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for sleep apnea have not been met.  38 U.S.C.A. 
§§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  The criteria for establishing entitlement to an initial 
disability rating in excess of 20 percent for diabetes mellitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.119, Diagnostic Code 7913 (2009).  

3.  The criteria for establishing entitlement to an initial 
compensable disability rating for peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2009).  

4.  The criteria for establishing entitlement to a 10 percent 
disability rating for peripheral neuropathy of the left lower 
extremity, as of April 23, 2004, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2009).  

5.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for peripheral neuropathy of the 
left lower extremity, as of April 23, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2009).  

6.  The criteria for establishing entitlement to an initial 
compensable disability rating for peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2009).  

7.  The criteria for establishing entitlement to a 10 percent 
disability rating for peripheral neuropathy of the right lower 
extremity, as of April 23, 2004, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2009).  

8.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for peripheral neuropathy of the 
right lower extremity, as of April 23, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Regarding the Veteran's claims of service connection, letters 
sent to the Veteran in September 2002 and September 2005 
addressed all notice elements listed under 3.159(b)(1) and were 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned), because the claim is 
being denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. 
App. at 484.  Nonetheless, the Veteran was separately informed of 
how effective dates are determined in his July 2005 statement of 
the case.  While this was after the initial adjudication of the 
claim, the claim was subsequently readjudicated, no prejudice has 
been alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of the 
claim, such as an statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

The Veteran's increased disability rating claims arise from his 
disagreement with the initial evaluations assigned following the 
grant of service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in August 
2004, March 2005, May 2007, June 2008, July 2008, April 2009, and 
September 2009.  Additional VA opinions were provided in August 
2009 and October 2009 as well, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment with 
VA.  Copies of the Veteran's private medical records have also 
been obtained and incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  





	(CONTINUED ON NEXT PAGE)
Service Connection for Sleep Apnea

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2008); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for sleep apnea, to include as secondary to his service-connected 
diabetes mellitus or PTSD.  However, as outlined below, the 
preponderance of the evidence demonstrates that the Veteran's 
sleep apnea did not manifest during, or as a result of, active 
military service.  In addition, the preponderance of the evidence 
demonstrates that the Veteran's sleep apnea is not secondary to 
his service-connected diabetes mellitus or PTSD.  As such, 
service connection is not warranted.  

The Board will first address the Veteran's contention that his 
sleep apnea is secondary to his service-connected diabetes 
mellitus or PTSD.  The Veteran was afforded a VA examination for 
his sleep apnea in April 2009.  Upon discussing a number of 
medical treatises regarding the relationship of sleep apnea to a 
number of factors, including obesity and glucose intolerance, the 
examiner concluded that an opinion as to whether it was at least 
as likely as not that the Veteran's sleep apnea was secondary to 
diabetes mellitus could not be offered without resort to mere 
speculation.  An additional VA opinion was provided in August 
2009.  The examiner noted that sleep apnea is not caused by 
diabetes or by PTSD.  The examiner further noted that while 
diabetes mellitus influences cardiovascular disease, this was not 
a cause of obstructive sleep apnea.  

The Veteran was then afforded a VA examination for his PTSD in 
September 2009.  The VA examiner noted that the Internet 
referenced an association between PTSD and metabolic syndrome, 
which includes obesity, high blood pressure and insulin 
resistance.  The examiner concluded that it was at least as 
likely as not that the Veteran's sleep apnea was a result of his 
service-connected PTSD.  However, an opinion was offered by 
another VA examiner in October 2009, indicating that there was no 
current medical knowledge suggesting that sleep apnea is caused 
by, or aggravated by, diabetes mellitus or PTSD.  The examiner 
cited a number of medical research studies that failed to provide 
support for the Veteran's claim that his sleep apnea increased in 
severity as a result of diabetes mellitus or PTSD.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for sleep apnea as 
secondary to a service-connected disability.  While the September 
2009 VA examiner concluded that it was at least as likely as not 
that the Veteran's sleep apnea was related to his PTSD, the Board 
does not find this opinion to be persuasive. While the 
conclusions of a physician are medical conclusions that the Board 
cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 
66 (1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The VA physician indicated 
that a number of articles were found on the Internet relating 
sleep apnea to PTSD.  However, the examiner did not cite any of 
these articles in the provided opinion.  Furthermore, the 
examiner did not cite any facts specific to the Veteran's claim 
that would suggest his sleep apnea in particular was at least as 
likely as not secondary to his diabetes mellitus or PTSD.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Simply referencing 
unknown medical resources that suggest a possible relationship 
between these disabilities is not a competent medical opinion 
regarding causality.  On the other hand, the August 2009 and 
October 2009 VA examiners concluded that sleep apnea has not been 
found to be related to diabetes mellitus or PTSD.  The October 
2009 examiner cited and discussed in the examination report the 
medical treatise evidence that this opinion was based upon.  The 
April 2009 VA examiner also discussed a multitude of research 
studies when concluding that an opinion linking the Veteran's 
sleep apnea to diabetes mellitus could not be provided without 
resort to mere speculation.  

In addition to the opinions discussed above, the record does not 
contain any other medical evidence discussing how the Veteran's 
sleep apnea is actually related to his diabetes mellitus, PTSD, 
or any other service-connected disability.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran's sleep apnea is less likely than not related a service-
connected disability.  

The Board recognizes that the Veteran has submitted a number of 
articles suggesting that diabetes mellitus or hypertension could 
put an individual at an increased risk for developing sleep 
apnea.  The Board notes that, with regard to medical treatise 
evidence, the Court has held that a medical article or treatise 
"can provide important support when combined with an opinion of 
a medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 
Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
However, the articles submitted by the Veteran are not 
accompanied by an opinion and do not demonstrate that his sleep 
apnea in particular is related to diabetes or hypertension.  
These articles also state that individuals are at an increased 
risk for sleep apnea due to any number of reasons, including 
obesity, being older, or simply being male.  Therefore, these 
articles suggest any number of potential reasons for an increased 
susceptibility to sleep apnea, but they fail to provide actual 
evidence suggesting that the Veteran's sleep apnea in particular 
is related to a service-connected disability.  

The Board has also considered the Veteran's testimony suggesting 
that his sleep apnea is secondary to his service-connected 
diabetes mellitus and PTSD.  According to a July 2006 letter from 
the Veteran's representative, sleep apnea is a common residual of 
diabetes.  However, this assertion is not supported by the VA 
examination opinions provided in 2009.  The August 2009, 
September 2009 and October 2009 examiners concluded that sleep 
apnea is not caused by, or aggravated by, diabetes mellitus or 
PTSD.  This evidence demonstrates that sleep apnea is not a 
common residual of diabetes mellitus or PTSD as posited by the 
Veteran and his representative.  

While the Veteran contends that his sleep apnea is secondary to 
his service-connected diabetes mellitus or PTSD, the Board has 
also considered whether the claim may be granted on a direct 
basis to afford him all possible avenues of entitlement.  In 
order for a claim to be granted on a direct basis, there must be 
competent evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or injury 
in service (established by lay or medical evidence); and of a 
nexus between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence of 
a current disability and to fulfill the nexus requirement.  

The Veteran's service treatment records are silent regarding a 
diagnosis of, or treatment for, sleep apnea.  According to the 
Veteran's July 1971 separation examination, the Veteran's nose, 
sinuses, mouth and throat were normal.  There was no mention of a 
history of sleep apnea and the Veteran denied a history of 
frequent trouble sleeping in his report of medical history 
accompanying this examination.  Therefore, there is no evidence 
of sleep apnea during the Veteran's active military service.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

In April 2002, the Veteran was seen by the Corinth Pulmonary 
Clinic with concerns that he may be suffering from sleep apnea.  
A sleep study was performed, and a diagnosis of obstructive sleep 
apnea was assigned by the same medical clinic in June 2002.  This 
is the first evidence of sleep apnea of record.  This is 
approximately 31 years after the Veteran's separation from active 
duty.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of sleep apnea for more 
than 3 decades after separation from service tends to establish 
that the Veteran has not suffered from chronic symptomatology of 
this disorder since his separation from active duty.  

The evidence of record continues to note a diagnosis of sleep 
apnea, including as recently as the Veteran's April 2009 VA 
examination.  However, there is no further evidence of actual 
treatment for sleep apnea in the record.  There is also no 
medical evidence of record suggesting a possible link between the 
Veteran's sleep apnea and his active military service.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for sleep apnea.  There is 
no evidence of this disability during military service, and the 
first diagnosis of this disability is more than 30 years after 
separation from active duty.  There is no medical evidence of 
record suggesting that the Veteran's sleep apnea may be related 
to military service either.  As such, the preponderance of the 
evidence demonstrates that service connection is not warranted in 
this case.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for sleep apnea, to include as secondary to service-
connected diabetes mellitus or PTSD, must be denied.

Increased Disability Ratings

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson, 12 Vet. App. at 126 (1999).  




Diabetes Mellitus

The Veteran contends that he is entitled to an initial disability 
rating in excess of 20 percent for diabetes mellitus.  For 
historical purposes, the Veteran was granted service connection 
for diabetes mellitus in a November 2002 rating decision.  A 
disability rating of 20 percent was assigned, effective as of 
August 14, 2002.  The Veteran appealed this decision to the Board 
in August 2003, contending that he was entitled to a higher 
initial disability rating.  In May 2005, the Veteran was notified 
of the RO's intent to reduce his disability evaluation from 20 
percent to 10 percent.  The record reflects that no further 
action was in fact taken on this proposed reduction.  

The record contains a private treatment record dated August 2002.  
According to the record, the Veteran was restricted to a 2000 
calorie diet and he was taking the medication Amaryl.  The record 
specifically noted that the Veteran was not dependent on insulin.  
According to a January 2004 private treatment record, the Veteran 
was not currently taking any medications for his diabetes.  The 
Veteran was noted to have "excellent control" over his diabetes 
through diet according to a May 2004 private treatment record.  

The Veteran was afforded a VA examination for his diabetes 
mellitus in March 2005.  There was no history of ketoacidosis or 
hypoglycemic reaction.  The Veteran reported that he checked his 
blood sugar once a week and that he watched his diet to control 
this.  The examiner diagnosed the Veteran with diet controlled 
diabetes mellitus, and concluded that the Veteran suffered from 
urinary frequency and erectile dysfunction that were more likely 
than not secondary to his diabetes.  The Veteran did not suffer 
from urinary hesitancy, dysuria or hematuria.  It was noted that 
the Veteran visited his diabetic provider once per year.  

The record also contains a VA outpatient treatment note from 
April 2005 that indicates that the Veteran's blood glucose was 
under fairly good control due to the Veteran's following of a 
diabetic diet.  

The Veteran was afforded another VA examination for his diabetes 
mellitus in May 2007.  The examiner noted that while the claims 
file had been requested, it was unavailable for review at the 
time of examination.  The examiner noted that the Veteran had no 
history of ketoacidosis or hypoglycemic reactions or 
hospitalizations.  The Veteran reported that he tried to watch 
his diet.  The Veteran did not report any physician prescribed 
restrictions on strenuous activities, and the Veteran reported 
walking approximately one mile per day with no dyspnea on 
exertion.  The examiner diagnosed the Veteran with diabetes 
mellitus that was controlled by a hypoglycemic agent.  

The Veteran was afforded an additional VA examination for his 
diabetes mellitus in April 2009.  The Veteran's claims file was 
made available and reviewed by the examiner in this case.  It was 
noted that the Veteran treated his diabetes with medication and a 
restricted diet.  However, the Veteran was not restricted in his 
ability to perform strenuous activities.  In addition, the 
Veteran denied a history of hypoglycemia or ketoacidosis.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to a disability rating in excess of 20 percent 
for his diabetes mellitus at any time during the pendency of his 
claim.  According to Diagnostic Code 7913, diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet, is rated 20 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately rated, is rated 60 
percent disabling.  Diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 percent 
disabling.  38 C.F.R. § 4.119.  

There is no evidence of record suggesting that the Veteran has 
ever had to regulate his activities in an attempt to control his 
diabetes.  In addition, the evidence demonstrates that the 
Veteran has not suffered from episodes of ketoacidosis or 
hypoglycemic reactions, he has not been hospitalized at least 3 
times in a single year, and he has never needed weekly visits to 
his diabetic care provider.  Rather, the Veteran's diabetes 
mellitus has been managed by diet and hypoglycemic agents.  As 
such, the preponderance of the evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 20 
percent for his service-connected diabetes mellitus at any time 
during the pendency of his claim.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  In the present case, separate disability ratings have 
already been assigned for the Veteran's compensable complications 
relating to his diabetes, including coronary artery disease, 
carpal tunnel syndrome of the left upper extremity, peripheral 
neuropathy of the lower extremities bilaterally, bilateral 
cataracts and erectile dysfunction.  As such, VA has satisfied 
the requirements of Note (1).  Id.  

The Board recognizes that the Veteran believes he is entitled to 
a disability rating in excess of 20 percent for his diabetes 
mellitus.  The Veteran testified during his July 2006 hearing 
that he was taking oral medications - specifically, aspirin for 
his heart.  The Veteran also testified to having a restricted 
diet and trying to exercise on a daily basis.  However, 
restricted diet and oral medications are symptoms that are 
considered in the Veteran's current 20 percent disability 
evaluation.  The Board also notes that being instructed to 
exercise is not a restriction of activities.  Therefore, the 
Veteran has not presented any testimony that would demonstrate 
entitlement to a disability rating in excess of 20 percent for 
diabetes mellitus.  

As a final matter, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court in the 
case of Fenderson v. West, would be in order.  See 12 Vet. App. 
119 (1999).  However, as outlined above, the preponderance of the 
evidence demonstrates that the Veteran's symptomatology has not 
warranted a higher disability rating at any time during the 
pendency of his claim.  As such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
disability rating in excess of 20 percent for diabetes mellitus 
must be denied.

Peripheral Neuropathy

Relevant Facts

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected peripheral neuropathy 
of the lower extremities, bilaterally, to include an initial 
compensable disability rating and a disability rating in excess 
of 10 percent, effective as of August 24, 2004.  For historical 
purposes, the record demonstrates that the Veteran was granted 
service connection for peripheral neuropathy of the left lower 
extremity in a November 2004 rating decision. A noncompensable 
disability rating was assigned under Diagnostic Code 8520, 
effective as of June 5, 2003, and a 10 percent disability rating 
was assigned effective as of August 24, 2004.  The Veteran 
appealed this decision to the Board in February 2006.  

The record contains a private medical record dated June 5, 2003, 
assigning a diagnosis of peripheral neuropathy.  However, 
examination revealed the extremities to have no significant 
cyanosis, clubbing or edema.  The Veteran was also found to have 
good dorsal pedal pulses bilaterally with good capillary refill 
bilaterally.  The Veteran was noted to be in no acute distress.  
A January 2004 private treatment record demonstrates that the 
Veteran's only neurological complaint was a little tingling in 
his hands during the night, suggesting that the Veteran was not 
experiencing objective or subjective symptomatology due to his 
peripheral neuropathy of the lower extremities as of this time.  
The record also contains a letter from a VA physician with the 
initials D.E. dated March 2004 confirming the diagnosis of 
diabetic neuropathy.  However, there is no discussion of actual 
symptomatology in this letter.  Therefore, there is no evidence 
of any associated symptomatology due to the Veteran's peripheral 
neuropathy of the lower extremities.  

The first evidence of symptomatology is an April 2004 private 
treatment record indicating that the Veteran was having problems 
with his feet feeling cold and numb, especially at work.  The 
Veteran was afforded a VA examination of the lower extremities on 
August 24, 2004.  During the examination, the Veteran reported 
having pain that was constant and throbbing in both lower 
extremities from his knees down to his feet.  The Veteran 
reported that this pain was worse after prolonged standing or 
when walking approximately one mile.  The Veteran also indicated 
that his legs were frequently cold with numbness and tingling in 
the legs and feet.  The Veteran also described weakness and 
fatigue in the lower extremities bilaterally.  Examination 
revealed slight decreased monofilament sensation with decreased 
vibratory sensation to both feet.  Dorsalis pedis and posterior 
tibial pulses were 2+ bilaterally.  The feet were warm with 
normal color and the skin appeared normal aside from a sparsity 
of hair in the lower extremities.  Nerve conduction velocity 
(NCV) of the lower extremities revealed bilateral tibial axonal 
neuropathy, but motor nerve conduction of both lower extremities 
revealed the peroneal nerves to be normal.  However, there was 
slow conduction velocity in the tibial nerves bilaterally.  An 
electromyograph (EMG) of both lower extremities was normal, 
bilaterally.  The examiner diagnosed the Veteran with peripheral 
neuropathy of the lower extremities, bilaterally.  

The Veteran was afforded an additional VA examination in March 
2005.  The Veteran reported having numbness and tingling in his 
legs from his knees to the soles of his feet.  The Veteran 
indicated that these sensations were intermittent with no clear 
relation to rest or activity.  Motor strength was found to be 5 
out of 5 in the lower extremities bilaterally.  Deep tendon 
reflexes were normal in both lower extremities, but pinprick and 
light touch were diminished on the soles of both feet.  Sense of 
vibration was also impaired in both lower extremities.  However, 
the Veteran was noted to have intact gait, stance and 
coordination.  

The Veteran was afforded an additional VA examination in May 
2007.  The examiner noted that the Veteran's claims file was not 
made available for review.  The Veteran reported having numbness 
and tingling in both feet that was now extending into his ankles.  
The Veteran reported that the symptoms came and went with no 
clear contributing factor.  The Veteran reported having to wear 
diabetic shoes and walking with a cane because he sometimes felt 
like his balance was off.  On examination, the Veteran was able 
to heel and toe walk.  However, he was not able to walk with a 
tandem gait.  Motor strength was normal in both of the lower 
extremities, but deep tendon reflexes were +1 at the knees and 0 
at the Achilles.  Pinprick and light touch were diminished distal 
to the ankles in both lower extremities.  Vibration was also 
impaired.  NCV of the lower extremities revealed bilateral tibial 
axonal neuropathy while the EMG was normal.  

The record also contains a private treatment record from June 
2007.  According to the record, the Veteran was complaining of 
occasional cold feelings in his feet.  There was no deep vein 
thrombosis or edema upon examination.  There was also no evidence 
of clubbing, cyanosis or edema, and the Veteran was found to have 
2+ anterior tibial pulses bilaterally.  The Veteran was noted to 
have warm and dry skin and to be neurologically intact.  

The Veteran was afforded his most recent VA peripheral nerve 
examination in April 2009.  The Veteran reported that his feet 
were cold all of the time.  The Veteran reported having cramping 
and aching in both lower extremities that was worse at night.  He 
also indicated that he had to stop and rest after slowly walking 
15 to 20 feet, but it was also noted that the Veteran walked 
approximately 1 mile on the treadmill recently.  Examination of 
the lower extremities revealed them to be cool to the touch with 
normal color and no trophic changes or ulcers.  Coordination was 
normal, and there was no motor loss in either lower extremity.  
The examiner concluded that the Veteran's gait and balance were 
normal with no muscle atrophy or abnormal muscle tone.  The 
examiner found no evidence of sensory loss in either side, aside 
from decreased vibration in the great toes bilaterally.  Patellar 
and Achilles deep tendon reflexes were normal, but dorsalis pedis 
pulse and posterior tibial pulse were decreased.  The examiner 
concluded that nerve conduction studies and EMG were abnormal due 
to electrophysiological evidence of pathology in the S1 nerve 
root distribution, bilaterally, that may have suggested a very 
early polyneuropathy.  

Analysis

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to an initial disability rating in excess 
of 0 percent for peripheral neuropathy of the lower extremities.  
Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling.  38 C.F.R. § 
4.124a.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when there is bilateral involvement, the 
VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.    

While the Veteran was diagnosed with peripheral neuropathy of the 
lower extremities in June 2003, there were no recorded symptoms.  
A January 2004 private treatment record suggests that the 
Veteran's only neurological complaints at the time were tingling 
of the hands, again suggesting that the Veteran's peripheral 
neuropathy of the lower extremities was not manifested by 
objective symptomatology as of this time.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to an initial compensable disability 
rating for peripheral neuropathy of the right or left lower 
extremity, as there is no objective evidence of symptomatology of 
record at this time.  

However, the Board finds that the Veteran is entitled to a 
disability rating of 10 percent for peripheral neuropathy of the 
right and left lower extremity, effective as of April 23, 2004.  
According to a private medical record from this date, the 
Veteran's peripheral neuropathy of the lower extremities was 
manifested by feelings of numbness and cold in the feet.  As 
such, there is evidence of mild symptomatology as of this time, 
and according to Diagnostic Code 8520, a 10 percent disability 
rating is warranted for mild incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a.  

Finally, the Board finds that the preponderance of the evidence 
of record demonstrates that the Veteran is not entitled to a 
disability rating in excess of 10 percent for peripheral 
neuropathy of the lower extremities at any time since April 23, 
2004.  Under Diagnostic Code 8520, moderate incomplete paralysis 
is rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe incomplete 
paralysis, with marked muscular atrophy, is rated 60 percent 
disabling.  Complete paralysis of the sciatic nerve, the foot 
dangles and drops, no active movement possible of muscles below 
the knee, flexion of knee weakened or (very rarely) lost, is 
rated 80 percent disabling.  38 C.F.R. § 4.124a.  

According to the Veteran's August 2004 VA examination, the 
Veteran had pain in his lower extremities and feet.  However, the 
Veteran was noted to be able to walk a mile at this time.  Also, 
while an NCV revealed bilateral tibial neuropathy at this time, 
an EMG of both lower extremities was normal.  Subsequently in a 
March 2005 VA examination, while there was diminished pinprick 
and light touch in the lower extremities, the Veteran had full 
motor strength with an intact gait, stance and coordination.  
Examination in May 2007 revealed diminished reflexes and 
sensation, but the Veteran had normal motor strength bilaterally 
with an ability to heel and toe walk.  Again, the EMG was found 
to be normal.  A subsequent private treatment record from June 
2007 noted that the Veteran was neurologically intact with normal 
anterior tibial pulses bilaterally.  The Veteran's April 2009 VA 
examination also found the Veteran to have a normal gait and 
coordination bilaterally with no motor loss in either lower 
extremity.  While there was evidence of decreased deep tendon 
reflexes and pathology of the S1 nerve root distribution, the 
Veteran had recently walked 1 mile, had no muscle atrophy, and 
had normal sensation, aside from decreased vibration in the great 
toes bilaterally.  Furthermore, the examiner interpreted the 
Veteran's EMG to suggest a "very early" polyneuropathy, 
indicating that there had not been significant development of 
symptomatology.  Therefore, the preponderance of the evidence of 
record demonstrates that the Veteran's overall symptomatology has 
best been characterized as "mild" rather than as "moderate" 
since April 23, 2004.  

Since the preponderance of the evidence is against the claim of 
entitlement to an initial compensable disability rating for 
peripheral neuropathy of the lower extremities, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable.  The Veteran's claim of entitlement to an initial 
compensable disability rating for peripheral neuropathy of the 
lower extremities must be denied.  However, having afforded the 
Veteran the full benefit of the doubt, the Board concludes that 
the Veteran is entitled to a 10 percent disability rating for 
peripheral neuropathy of the lower extremities as of April 23, 
2004.  The preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent as of 
April 23, 2004, however.  


ORDER

Entitlement to service connection for sleep apnea, to include as 
secondary to diabetes mellitus, is denied.  

Entitlement to a disability rating in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to a compensable initial disability rating for 
peripheral neuropathy of the left lower extremity is denied.  

Entitlement to a 10 percent disability rating for peripheral 
neuropathy of the left lower extremity, as of April 23, 2004, is 
granted.  

Entitlement to a disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, as of April 
23, 2004, is denied.  

Entitlement to a compensable initial disability rating for 
peripheral neuropathy of the right lower extremity is denied.  

Entitlement to a 10 percent disability rating for peripheral 
neuropathy of the right lower extremity, as of April 23, 2004, is 
granted.  

Entitlement to a disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, as of April 
23, 2004, is denied.  


REMAND

The Veteran contends that he is entitled to service connection 
for TDIU benefits.  VA regulations indicate that when a veteran's 
schedular rating is less than total (for a single or combination 
of disabilities), a total rating may nonetheless be assigned when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that: 1) if 
there is only one disability, this disability shall be ratable at 
60 percent or more; and 2) if there are two or more disabilities, 
at least one disability shall be ratable at 40 percent or more, 
and there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The evidence demonstrates that the Veteran is service-connected 
for posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling; coronary artery disease, rated as 60 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
carpal tunnel syndrome of the left upper extremity, rated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremity, rated as 10 percent disabling; peripheral neuropathy 
of the right lower extremity, rated as 10 percent disabling; the 
residuals of a hemorrhoidectomy, rated as 0 percent disabling; 
bilateral cataracts, rated as 0 percent disabling; high blood 
pressure, rated as 0 percent disabling; and erectile dysfunction, 
rated as 0 percent disabling.  The Veteran's combined disability 
rating is 80 percent.  Since the Veteran's combined disability 
rating is 80 percent, and since his coronary artery disease is 
rated as 60 percent disabling, he meets the threshold 
requirements for an award of TDIU benefits under 38 C.F.R. § 
4.16(a).  

While the evidence demonstrates that the Veteran meets the 
minimum threshold requirements due to service-connected 
disabilities, it is unclear from the evidence of record if the 
Veteran is unable to secure or maintain a gainful occupation as a 
result of these service-connected disabilities.  

The record indicates that the Veteran retired from work in March 
2005.  A letter from the Veteran's employer makes no mention of 
disability and indicates that the Veteran had no time lost over 
the past 12 months due to disability.  However, the Veteran 
reported during a June 2008 peripheral nerve examination that he 
retired from work in 2005 because of his right leg and his heart.  
The Veteran was afforded a VA examination for his diabetes 
mellitus in April 2009.  According to the examination report, the 
Veteran was eligible to retire from work in 2004 because of age 
or duration of work, and he retired because of his sleep apnea 
and legs bothering him.  However, a September 2009 VA examination 
noted that the Veteran's PTSD did not result in his stopping 
work.  

The evidence of record demonstrates that the Veteran suffers 
significant impairment as a result of his numerous service-
connected disabilities.  Furthermore, a number of statements in 
the record suggest a possibility that the Veteran may be 
unemployed as a result of these service-connected disabilities.  
However, this fact is not clear from the current evidence of 
record.  As such, the Veteran should be afforded a VA examination 
before appellate review proceeds on this matter so that a finding 
may be made as to whether the Veteran is incapable of maintaining 
gainful employment solely because of his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination with the appropriate 
specialist(s) to determine whether the 
Veteran is unemployable.  The VA examiner 
should thoroughly review the appellant's 
claims file and be provided a copy of this 
REMAND.  Review of the Veteran's claims file 
should be noted in the examination report.  
The examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran is unable to secure and follow a 
substantially gainful occupation solely by 
reason of his service-connected disabilities.  
A complete rationale for any opinion offered 
should be provided in the examination report.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


